Case 18-81127-TLS       Doc 100    Filed 11/13/18 Entered 11/13/18 09:38:53        Desc Main
                                  Document      Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEBRASKA

 IN RE:                         )
                                ) Case No. 18-81127-TLS
 EAT FIT GOT HEALTHY FOODS, LLC )
 et al1                         ) Chapter 11
                                )
                 Debtors.       )




                        NOTICE OF WITHDRAWAL OF COUNSEL
                                   FOR DEBTOR

         Katherine A. Rosenblatt, of Stinson Leonard Street LLP hereby notifies the Court and

opposing counsel of her withdrawal as counsel of record for Debtor.

                                            Respectfully submitted,

                                            STINSON LEONARD STREET LLP

                                            /s/ Katherine Rosenblatt___________
                                            Katherine Rosenblatt, MO #69885
                                            1201 Walnut Street, Suite 2900
                                            Kansas City, Missouri 64106
                                            Telephone: (816) 691-3119
                                            E-mail: katherine.rosenblatt@stinson.com


                                            Counsel for Debtor




148854369.1
Case 18-81127-TLS        Doc 100      Filed 11/13/18 Entered 11/13/18 09:38:53            Desc Main
                                     Document      Page 2 of 2


                                  CERTIFICATE OF SERVICE

         I certify that on November 13, 2018, the above Notice was electronically filed utilizing the

Court's e-filing system, which sent notification to all registered attorneys of record.


                                                 /s/ Katherine Rosenblatt
                                               Counsel for Debtor




148854369.1
